            Case 1:12-cr-00489-RA Document 67 Filed 06/11/20 Page 1 of 4

THE LAW OFFICE OF JEFF CHABROWE
261 Madison Avenue, 12th Floor New York, NY 10016 | Tel. 917.529.3921 | F 212.736.3910



                                                                                              June 11, 2020
                                                                                                   via ECF
Hon. Ronnie Abrams
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

        Re: United States v. Leroux; 12-cr-489; 14-cr-75 (RA)

Dear Judge Abrams,

       We respectfully submit the enclosed letter on behalf of Mr. Leroux. Mr. Leroux wanted
to address the Court in his own words prior to sentencing-while his thoughts were gathered, and
his emotions settled.

        Thank you for your time and consideration.

                                                                                               Respectfully,

                                                                                 Jeffrey Chabrowe

                                                                                         Jeff Chabrowe, Esq.
                                                                             Counsel for Paul Calder Leroux
                                                                                           cell 917-529-3921
                                                                                 email jeff@chabrowe.com

encl.
Case 1:12-cr-00489-RA Document 67 Filed 06/11/20 Page 2 of 4
Case 1:12-cr-00489-RA Document 67 Filed 06/11/20 Page 3 of 4
Case 1:12-cr-00489-RA Document 67 Filed 06/11/20 Page 4 of 4
